        Case 3:17-cv-00101-RDM Document 378 Filed 10/28/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL                          :
PROTECTION BUREAU,                          :
                                            :
                      Plaintiff             :
                                            :
                                            :      3:17-CV-101
              v.                            :      (Judge Mariani)
                                            :
                                            :
NAVIENT CORPORATION, et al.,                :
                                            :
                      Defendants.           :

                              SPECIAL MASTER ORDER #56

       NOW, THIS 28th DAY OF OCTOBER, 2019, IT IS HEREBY ORDERED THAT

Defendants shall reply to Plaintiff’s October 25, 2019 letter (Doc. 377) no later than

November 1, 2019. A telephonic conference on the matters presented in the October 25th

letter shall be held on Monday, November 4, 2019 at 11:00 a.m. The call shall be placed

to 570-207-5734,


                                                          s/ Thomas I. Vanaskie
                                                          THOMAS I. VANASKIE
                                                          SPECIAL MASTER
